DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 3/22/22.  Claims 1, 3-10, 14, 16-17, 19-21, 23-24,  and 27 are pending.  

Allowable Subject Matter
Claims 1, 3-10, 14, 16-17, 19-21, 23-24,  and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Blassetto et al, which discloses qualifying a user/patient for over-the-counter statins is disqualified as prior art under 35 U.S.C. 102(b)(2)(C).  (See Applicant’s response to the Non-Final Rejection, filed 8/30/2021, pgs. 28-29) .
Huser (US 20200160958 A1) teaches a system for evaluating/screening patients to be switched from chronic care prescribed drugs to over-the-counter treatments for the chronic illness, including anti-hypertensive medications. (par. 32).  Huser does not expressly disclose obtaining the specific types of information gathered about a patient in a survey recited claim 1. Huser further does not disclose all or a portion of the survey results are checked against a first and second set of filters recited in claim 1 of the instant invention to determine a user’s qualification be authorized to take a dihydropyridine-type calcium channel blocker.
Moreover, the claimed invention recites substantially more than an abstract idea, as the claimed invention recites that dihydropyridine-type calcium channel blocker pharmaceutical composition is actually administered to an authorized subject.
Claims 3-10, 14, 16-17, 19-21, 23-24,  and 27 incorporate the allowable subject matter of claim 1 through dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Chang et al (Chang J, Lizer A, Patel I, Bhatia D, Tan X, Balkrishnan R. Prescription to over-the-counter switches in the United States. J Res Pharm Pract, . 2016 Jul-Sep;5 (3):149-54) discusses challenges and concerns of making drugs more readily available as OTC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626